Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qian Gu on 8/24/2021.
The application has been amended as follows: 
--Claim 1 – A method comprising:
step 1: establishing a relation of a rotor profile of a roots pump and a performance parameter of the roots pump, wherein the performance parameter is a pumping rate of the roots pump, wherein the relation is expressed as:
            
                
                    
                        s
                    
                    
                        t
                        h
                    
                
                =
                2
                V
                ∙
                
                    
                        n
                    
                    
                        60
                    
                
                ∙
                
                    
                        10
                    
                    
                        -
                        6
                    
                
                =
                2
                ∙
                
                    
                        10
                    
                    
                        -
                        6
                    
                
                π
                
                    
                        R
                    
                    
                        a
                    
                    
                        2
                    
                
                L
                
                    
                        n
                    
                    
                        60
                    
                
                λ
            
          (3), and 
            
                λ
                =
                
                    
                        π
                        
                            
                                R
                            
                            
                                a
                            
                            
                                2
                            
                        
                        -
                        
                            
                                S
                            
                            
                                r
                            
                        
                    
                    
                        π
                        
                            
                                R
                            
                            
                                a
                            
                            
                                2
                            
                        
                    
                
            
          (4),
wherein sth is the pumping rate in units of liters per second of the roots pump; V is a volume of a medium discharged by the roots pump when one rotor of the roots pump rotates for a circle, in units of mm3; n is a rotating speed of the rotor, in units of revolutions per minute (rpm); λ is a rotor area utilization coefficient, which is unitless; Ra is a rotor tip radius in units of mm; L is a rotor length, in units of mm; Sr refers to an area of a single roots pump rotor, in units of mm2;
step 2: determining constraint conditions for avoiding a closed volume;
step 3: determining constraint conditions for avoiding undercutting; and 
;
wherein in step 2, the determining constraint conditions for avoiding the closed volume comprises:
taking an arbitrary point on the roots pump rotor blade peak curve to make normal line of the blade peak curve at the point, and setting a slope of the normal line to be k1, the coordinate of an intersection point of the normal line and the pitch circle arc to be (x1,y1), and 
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                x
                                            
                                            
                                                1
                                            
                                        
                                        =
                                        
                                            
                                                x
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                y
                                            
                                            
                                                1
                                            
                                        
                                        =
                                        
                                            
                                                y
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
           (10); and
making a normal line B1B’1 on a point B1 on the blade peak curve, and setting the coordinate of the point B1 is (xb, yb), then the constraint conditions for avoiding the closed volume being:
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                1
                                            
                                        
                                        
                                            
                                                R
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                b
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                y
                                                            
                                                            
                                                                b
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                        ≥
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                d
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                        ≤
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                y
                                            
                                            
                                                1
                                            
                                        
                                        ≥
                                        0
                                    
                                
                            
                        
                    
                
            
         (15).
--Claim 3 – (Canceled) 

            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                x
                                            
                                            
                                                1
                                            
                                        
                                        =
                                        
                                            
                                                x
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                y
                                            
                                            
                                                1
                                            
                                        
                                        =
                                        
                                            
                                                y
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        

            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                1
                                            
                                        
                                        
                                            
                                                R
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                b
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                y
                                                            
                                                            
                                                                b
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                        ≥
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                d
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                        ≤
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                y
                                            
                                            
                                                1
                                            
                                        
                                        ≥
                                        0
                                    
                                
                            
                        
                    
                
            
        
1, wherein in step 3, the determining constraint conditions for avoiding undercutting comprises:
at an arbitrary point of a line of action, making a normal line of the line of action on the point, and setting a slope of the normal line to be k2, and the coordinate of an intersection point of the normal O1O2 to be (X1, Y1), then the constraint conditions for avoiding undercutting being:
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                X
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        Y
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        ≥
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                X
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        Y
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        ≤
                                        H
                                    
                                
                            
                        
                    
                
            
          (17),
Wherein H is center distance of two rotors, and O1O2 is a connecting line of center points of the two rotors.
Allowable Subject Matter
Claims 1, 2, 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “A method of establishing a relation of a rotor profile of a roots pump, determining constraint conditions for avoiding a closed volume, determining constrain conditions for avoiding undercutting, the step of demining constrain conditions for avoiding a closed volume comprises:   taking an arbitrary point on the roots pump rotor blade peak curve to make normal line of the blade peak curve at the point, and setting a slope of the normal line to be k1, the coordinate of an intersection point of the normal line and the pitch circle arc to be (x1,y1), and 
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                       (10); and making a normal line B1B’1 on a point B1 on the blade peak curve, and setting the coordinate of the point B1 is (xb, yb), then the constraint conditions for avoiding the closed volume being:
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    1
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                            +
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            x
                                                                        
                                                                        
                                                                            b
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            y
                                                                        
                                                                        
                                                                            b
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    ≥
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                    ≤
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    ≥
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                        
                     (15)." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2010/0254846 to Hirano et al, US Patent 5,512,684 to Steffens, and US Patent Publication 2011/0223051 to Giuseppe

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/24/2021